Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                           No. 04-14-00392-CR

                                           Billy Bob OPPELT,
                                                 Appellant

                                                    v.
                                                   The
                                           The STATE of Texas,
                                                 Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR5849
                           Honorable Raymond Angelini, Judge Presiding

Opinion by:       Jason Pulliam, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 1, 2015

AFFIRMED

                                              BACKGROUND

           A jury found Appellant, Billy Bob Oppelt, guilty of possession of a controlled substance

and assessed punishment of seven years’ confinement, probated for five years of community

service. On May 6, 2014, the trial court held a hearing on the State’s motion to revoke community

supervision. Oppelt pled “[t]rue” to all of the alleged violations of conditions of community

supervision contained within the State’s motion to revoke. Based upon Oppelt’s plea of true, the
                                                                                       04-14-00392-CR


trial court entered judgment revoking his community supervision and sentenced him to seven

years’ confinement. Oppelt, then, filed his notice of appeal.

                                             ANALYSIS

         Oppelt’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967). In this

brief, counsel concludes and demonstrates there are no arguable grounds to be advanced, and

therefore, the appeal has no merit. Counsel certifies he provided Oppelt with a copy of the brief

and informed him of his right to review the record and file his own brief. See Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). Oppelt did not file a brief.

         After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit.

         The judgment of the trial court is AFFIRMED. Furthermore, we GRANT appellate

counsel’s motion to withdraw. See Nichols, 954 S.W.2d at 85-86; Bruns 924 S.W.2d at 177, n.1.

         No substitute counsel will be appointed. Should Oppelt wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the later of: (1) the date of this opinion;

or (2) the date the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals.

See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.




                                                 -2-
                                                                                      04-14-00392-CR


                                 ASSESSMENT OF ATTORNEY FEES

         “[A] ‘defendant who is determined by the court to be indigent is presumed to remain

indigent for the remainder of the proceedings in the case unless a material change in the

defendant’s financial circumstances occurs.’” TEX. CODE CRIM. PROC. ANN. art. 26.04(p) (West

Supp. 2013); see Wiley v. State, 410 S.W.3d 313, 315 (Tex. Crim. App. 2013) (a defendant

previously found indigent is presumed to remain indigent); see also Cates v. State, 402 S.W.3d
250, 251 (Tex. Crim. App. 2013).

         The record shows Oppelt was appointed counsel, Bob Hicks, for representation at the

revocation hearing. Following the hearing, Hicks filed a motion to withdraw and for appointment

of counsel on appeal, which was granted. Oppelt filed the notice of appeal and another motion for

appointment of appellate counsel. Appellate counsel was appointed on June 2, 2014. In the section

of the judgment in which court costs are assessed, the judgment states, “PLUS ATTY FEES.”

Because appellant is indigent and had court-appointed counsel, the assessment of attorney’s fees

against him is erroneous. The supplemental clerk’s record reveals the bill of costs states,

“APPOINTED ATTY” and “TBD” for attorney’s fees. Based upon review of the record, this court

does find the trial court’s judgment should be modified to reflect no costs shall be assessed against

Appellant in relation to his trial or this appeal because he qualifies as indigent under TEX. R. APP.

P. 20.

                                           CONCLUSION

         We modify the judgment to reflect no assessment of attorney fees against Oppelt in relation

to his trial or this appeal. We AFFIRM the judgment of the trial court as modified and GRANT




                                                -3-
                                                                                 04-14-00392-CR


appellate counsel’s motion to withdraw. See Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177

n.1.

                                               Jason Pulliam, Justice

DO NOT PUBLISH




                                             -4-